Citation Nr: 1604634	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-41 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.  

2.  Entitlement to a disability rating in excess of 50 percent, prior to August 5, 2013, for schizoaffective disorder.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to October 8, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to July 1964, August 1964 to January 1966, and December 1969 to September 1974. 

These matters come before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2003 rating decision, the RO increased the Veteran's disability rating for schizoaffective disorder to 30 percent, effective May 22, 2003.  The Veteran filed a formal appeal of this rating decision on a VA Form 9 in December 2004 and requested a Board hearing.  However, in a February 2006 statement, the Veteran stated that he wanted to withdraw his request for a Travel Board hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015). 

In a July 2005 rating decision, the RO denied service connection for vertigo.  

In July 2009, the Board remanded the issue of a disability rating in excess of 30 percent for schizoaffective disorder for additional development.  After the case was returned to the Board, in a September 2011 decision, the Board granted an increased rating of 50 percent, but no higher, for schizoaffective disorder for the entire pendency of the appeal.  The Veteran subsequently appealed this decision to the U.S. Court of Appeals for Veterans Claims.  The parties' Joint Motion for Partial remand noted that it did not wish to disturb the portion of the Board's decision granting the higher 50 percent rating for schizoaffective disorder, but rather took issue with the Board's decision not to grant an even higher rating.  In April 2012, the Court remanded the portion of the Board's decision that denied a rating higher than 50 percent for schizoaffective disorder for action consistent with the Joint Motion. 

In the September 2011 decision, the Board also noted in the introduction that a claim for a TDIU rating had been raised by the evidence of record, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); and thus remanded the TDIU matter to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  

In a September 2013 rating decision, the RO increased the assigned evaluation from 50 to 100 percent disabling for schizoaffective disorder, effective from August 5, 2013.  As this is a total grant of the benefits on appeal, the claim for an increase since August 5, 2013 is no longer before the Board.  However, the increase rating claim for schizoaffective disorder remains pending for the period prior to August 5, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the Veteran's claims for additional development in February 2014, and the case has since been returned to the Board for adjudication.  

In an April 2015 rating decision, the AMC granted, inter alia, entitlement to service connection for headaches, and entitlement to a TDIU, effective October 8, 2010.  As such, the appeal as to the Veteran's service connection claim for headaches has been granted in full.  Id. 

The Board observes that the claim for TDIU remains pending on appeal.  Although the September 2013 rating decision found that Veteran's schizoaffective disorder is rated as completely disabling and an April 2015 rating decision awarded TDIU, effective October 8, 2010, his TDIU claim is not moot.  The Board points out that the Veteran's TDIU claim has been inextricably intertwined with the Veteran's increased rating claim.  As such, the issue of entitlement to a TDIU, prior to October 8, 2010, has not been addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's claims for service connection for vertigo, increased rating for schizoaffective disorder prior to August 5, 2013, and for a TDIU prior to October 8, 2010.  

In the February 2014 remand, the Board directed that following any requested development-including the document translations-the AOJ should issue a Supplemental Statement of the Case (SSOC) before returning the case to the Board.

Following the remand, the Appeals Management Center (AMC) requested that Schreiber Translations, Inc. (STI) perform the requested translations.  In April 2015, the AMC contacted STI to inquire as to the status of the translations.  STI responded with an email chain showing that the AMC denied approval of the translation job and requested that it be cancelled due to its cost.  The AOJ issued a SSOC in April 2015 and indicated that no translations were performed due to the cost.  The AOJ continued to deny the claims on appeal.  

In August 2015, however, VA submitted a request for translations to the Academy of Languages.  In October 2015, the Academy of Languages certified the translations and VA received them in November 2015.  Pursuant to the instructions contained in the last remand, a new SSOC must be issued by the AOJ with consideration of the now translated documents.  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues must once again be remanded.

Additionally, the Board finds that a clarification opinion is necessary regarding the Veteran's service-connected claim for vertigo.  The Veteran contends he has experienced dizziness, balance problems, and vertigo symptoms since service.  Medical records reflect his complaints of balance problems, vertigo, and dizziness, but many records note that his symptoms are not indicative of true vertigo or any vestibular pathology.  

The January 2013 examiner opined that the Veteran's "claimed dizziness is not typical of vestibular disorder."  He found that the Veteran's dizziness and imbalance are not caused by or a result of his ear pathology.  He did not discuss any possible etiology of the Veteran's dizziness and imbalance complaints.  

Another opinion was obtained in September 2013.  The examiner opined that the Veteran's vertigo was less likely than not caused by service or a service-connected disability.  In his rationale, he noted that the medical records do not support a diagnosis of vertigo, nor did the Veteran report any complaints of dizziness or vertigo during his multiple VA audiological examinations.  The examiner based his opinion on an inaccurate factual basis inasmuch as the Veteran reported dizziness to the January 2013 examiner.  In sum, the opinions obtained with respect to the Veteran's claimed vertigo are inadequate and supplemental opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain supplemental opinions from an appropriate VA examiner regarding the nature and etiology of the Veteran's claimed vertigo, dizziness, and loss of balance.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner is asked to determine whether the Veteran had any separate disability manifested by dizziness and/or loss of balance at any time during the appeal period-including vertigo.  If the complaints of dizziness and/or loss of balance are just a symptom of a service-connected disability, the examiner should so state.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an independent disability manifested by dizziness and/or loss of balance (including vertigo) that has been caused or aggravated by his military service, OR caused or aggravated (chronically worsened) by a service-connected disability (including his bilateral hearing loss, tinnitus, or headache disorder). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



